 



CareView Communications, Inc. 8-k [crvw-8k_011614.htm]

Exhibit 10.127

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 16, 2014, by and between COMERICA BANK (“Comerica”
and, solely in its capacity as collateral agent for the Lenders (as defined
below), “Collateral Agent”), BRIDGE BANK, NATIONAL ASSOCIATION (“Bridge” and,
collectively, with Comerica, the “Lenders” and each, individually, a “Lender”)
and CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Parent”), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation (“CareView Texas”) and CAREVIEW
OPERATIONS, L.L.C., a Texas limited liability company (“CV Operations” and,
collectively with CareView Texas and Parent, “Borrowers” and each, individually,
a “Borrower”).

 

RECITALS

 

Collateral Agent, Lenders and Borrowers are parties to that certain Loan and
Security Agreement dated as of August 31, 2011 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of January 31, 2012, that certain Second Amendment to Loan and Security
Agreement dated as of January 15, 2013 and that certain Third Amendment to Loan
and Security Agreement dated as of August 20, 2013, collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.            The following term and its definition set forth in Section 1.1 of
the Agreement hereby is amended and restated in its entirety and replaced with
the following:

 

“HealthCor Debt” means the Indebtedness owing by Parent to HealthCor, not to
exceed the principal amount of Thirty Million Dollars ($30,000,000), exclusive
of capitalized accrued interest, pursuant to the terms and conditions of the
HealthCor Debt Documents; provided that the same shall at all times be subject
to the HealthCor Subordination Agreement.”

 

2.            No course of dealing on the part of Collateral Agent, any Lender
or their officers, nor any failure or delay in the exercise of any right by
Collateral Agent or any Lender, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right. Collateral Agent’s or any Lender’s failure at any
time to require strict performance by a Borrower of any provision shall not
affect any right of Collateral Agent or any Lender thereafter to demand strict
compliance and performance. Any suspension or waiver of a right must be in
writing signed by an officer of Collateral Agent and each Lender or as otherwise
provided for in the Agreement.

 

3.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Collateral Agent or any Lender under the Agreement, as in
effect prior to the date hereof.

 

4.            Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment (provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date), and that
no Event of Default has occurred and is continuing.

 

5.            As a condition to the effectiveness of this Amendment, Collateral
Agent shall have received, in form and substance satisfactory to Collateral
Agent, the following:

 

(a)          this Amendment, duly executed by each Borrower;

 



-1-

 

 

(b)          that certain Amendment to and Affirmation of Subordination
Agreement dated as of even date herewith, duly executed by each party thereto;

 

(c)          all reasonable Lender Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

 

(d)          such other documents, and completion of such other matters, as
Collateral Agent may reasonably deem necessary or appropriate.

 

6.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

[Balance of Page Intentionally Left Blank]

 



-2-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 



  CAREVIEW COMMUNICATIONS, INC.,   a Nevada Corporation         By: /s/ Steven
G. Johnson         Title: President         CAREVIEW COMMUNICATIONS, INC.   a
Texas Corporation         By: /s/ Steven G. Johnson         Title: President    
    CAREVIEW OPERATIONS, L.L.C.   a Texas Limited Liability Company         By:
/s/ Steve G. Johnson         Title: President of Managing Member        
COLLATERAL AGENT AND LENDER:         COMERICA BANK         By:           Title:
                LENDER:         BRIDGE BANK, NATIONAL ASSOCIATION         By:  
        Title:  

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 

 

 

 